Citation Nr: 0427137	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 10, 1980, to 
August 5, 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied service connection for 
depression.

In November 2002, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In August 2003, the Board remanded this claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue decided below has been obtained.

2.  The most probative medical evidence does not establish a 
causal relationship between the veteran's current psychiatric 
disability and his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1111, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of the letter to the veteran 
issued in February 2004.  In the letter, the veteran was told 
of the requirements to establish entitlement to service 
connection for his claimed disability.  He was also advised 
of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The veteran was notified of the applicable laws and 
regulations, and the evidence reviewed by VA, in the January 
2002 Statement of the Case (SOC) and October 2002 and March 
2004 Supplemental Statements of the Case (SSOCs).  The 
content of these documents issued by VA complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran has identified private and VA treatment 
regarding his claimed psychiatric disability.  These records 
were obtained and associated with the claims file.  In 
addition, VA has obtained the veteran's service medical 
records.  The veteran submitted a letter from the Social 
Security Administration (SSA) indicating that he was in 
receipt of disability benefits.  In the notification letter 
from the SSA, it told the veteran what evidence it had used 
to grant him disability benefits.  Those records are in the 
claims file.  Therefore, the Board need not remand to obtain 
the evidence used in granting the veteran SSA disability 
benefits, as such records are already part of the claims 
file.  Based on this analysis, the Board finds that all 
medical evidence pertinent to the current claim has been 
obtained and associated with the claims file.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Although an examination was not provided in 
connection with the veteran's claim for service connection, 
the Board finds that VA was not under an obligation to 
provide an examination, as such was not necessary to make a 
decision on this claim.  Specifically, under the new law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the psychiatric disability may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran has a current 
diagnosis of a psychiatric disability, he has not brought 
forth any evidence suggestive of a causal connection between 
the current disability and service.  In the February 2004 
letter, VA informed the veteran that he would need medical 
evidence of a relationship between the current disability and 
service, and the veteran has not provided such evidence.  
Therefore, the Board finds that the RO was under no 
obligation to order an examination in relation to this claim.

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made following the enactment of the 
VCAA; but prior to the issuance of a VCAA notification.  To 
the extent that VA in any way has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
An error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In the current case, VA has 
obtained all pertinent medical and lay evidence and there is 
no indication that the timing of the veteran's notification 
or further notification would in any way change the outcome 
of the Board's decision.  Additionally, following the 
issuance of the February 2004 letter, the veteran submitted 
additional evidence, which included a statement that he had 
no further evidence to submit.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

As noted above, the Board remanded this case in August 2003 
for additional development by the AOJ, that is, the RO.  The 
Board instructed the RO to provide the appropriate 
notification as required by the provisions of the VCAA, to 
review the claims file, readjudicate the issue on appeal, 
and, if denied, issue a SSOC that included notification of 
the laws and regulations implementing the VCAA.  According to 
the U. S. Court of Appeals for Veterans Claims (Court) 
decision in Stegall v. West, 11 Vet. App. 268, 270-71 (1998), 
a remand by the Board imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  In this 
case, the RO has fully complied with the August 2003 remand 
instructions by issuance of its notification letter in 
February 2004 and the issuance of the required SSOC in March 
2004.  Therefore, the remand instructions of August 2003 do 
not present any basis for further development of this case.

In January, March, and April 2004, the veteran submitted 
additional evidence to VA.  This evidence does not require 
further review by the RO as the AOJ, nor the issuance of 
another SSOC.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 19.31(b), 20.800, 20.1304.  All the evidence submitted by 
the veteran at these times were merely duplicates of VA 
treatment records, SSA letters, and service medical records 
previously considered by the RO.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a psychiatric disability.  
The veteran has asserted that his current psychiatric 
disability is related to his military service.  However, as a 
layperson, he is not competent to render diagnoses or 
opinions on etiology.  See Espiritu, supra.  Therefore, the 
Board must solely rely on the medical evidence and competent 
medical opinion when adjudicating these issues.

The service medical records show that the veteran complained 
of headaches and mental problems on July 25, 1980.  He stated 
that his headache pain went around the forehead and scalp, 
which had lasted for four days due to the mental stress from 
training.  The impression entered was tension headaches.

The first showing of a psychiatric diagnosis following the 
veteran's discharge from service is in an August 2001 VA 
treatment record.  At that time, the veteran was going to 
undergo surgery for his sinuses.  The nurse had entered a 
diagnosis of anxiety due to uncertain outcome of surgery, 
unfamiliar setting, and lack of understanding of 
postoperative course.

A separate August 2001 VA outpatient treatment report shows 
that the veteran reported he could not sleep because he had a 
lot of stress due to his arm.  He described having difficulty 
sleeping for the past "20 or so" years but that things had 
become worse in the past year.  The examiner entered a 
diagnosis of depression.  

A February 2002 VA hospitalization summary report shows that 
the veteran was hospitalized with diagnoses of dysthymic 
disorder and generalized anxiety disorder.  The veteran 
reported having nerve problems since he had been seven years 
old and sustained a third-degree burn injury to his right 
shoulder.  He stated that his grandmother was barbecuing and 
his clothes caught on fire due to the wind blowing.

In November 2002, the veteran testified at a personal hearing 
before the undersigned.  There, the veteran stated that when 
he was seven years old, his pajamas caught on fire and caused 
him third-three burns on his right arm.  He stated he had 
been hospitalized and had limitation of motion of the arm, 
which got worse as he got older.  He stated that he 
aggravated his right arm during service, which had caused him 
to be depressed.  The veteran stated that because he felt he 
was not "normal," this depressed him.  He testified he had 
some anxiety and depression prior to his entrance into 
service, but that his current anxiety was related to him re-
injuring the right arm while in service.  

In a January 2003 letter to the veteran, a VA physician 
stated that he felt the veteran had a dysthymic disorder, 
generalized anxiety disorder, and post-traumatic stress 
disorder secondary to the serious childhood burns.  He noted 
that he had not personally examined the veteran but had 
reviewed the veteran's medical records.  

A November 2003 private mental status examination report 
shows that the psychologist reported the veteran's past 
history, to include the burns he had sustained when he was 
seven years old.  He diagnosed the veteran with 
schizoaffective disorder under Axis I and stated that the 
psychosocial stressors were unemployment and history of 
verbal conflicts with peers and co-workers.  

The Board notes that the veteran had essentially one month of 
active duty.  While he complained of mental problems in 
service, no diagnosis of a psychiatric disability was 
entered.  Rather, an impression of tension headaches was 
entered.  Additionally, the first showing of a psychiatric 
disorder was in 2001, which is more than 20 years following 
the veteran's discharge from service.  None of the 
professionals who have reviewed the objective medical history 
in the claims file have attributed any psychiatric disability 
to the veteran's military service.

The Board is aware that the veteran has been diagnosed with 
post-traumatic stress disorder due to the accident he had 
when he was seven years old, which occurred prior to service.  
Additionally, the veteran testified before the undersigned 
that he had feelings of depression prior to service.  
According to 38 U.S.C.A. § 1111, every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for military service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment.  Otherwise, clear 
and unmistakable evidence most demonstrate that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 C.F.R. § 3.304; 
VAOPGCPREC 3-2003 (July 16, 2003).

Here, no medical professional has stated that the veteran had 
post-traumatic stress disorder prior to entering service, and 
therefore he is presumed to have been in sound condition at 
the time he entered service.  The VA physician's finding that 
the veteran has post-traumatic stress disorder due to the 
burn accident when the veteran was seven years old does not 
rebut the presumption of soundness because the physician did 
not state that post-traumatic stress disorder had its onset 
when the veteran was seven years old.  Rather, he stated that 
the veteran's stressor, which subsequently caused post-
traumatic stress disorder, had occurred when the veteran was 
seven years old.  The VA physician was silent as to when he 
felt that post-traumatic stress disorder had manifested.  
This does not establish that post-traumatic stress disorder 
clearly and unmistakably existed prior to service.

Additionally, the veteran has attributed his psychiatric 
disorder to his right arm worsening during service.  See 
38 C.F.R. § 3.310 (2003) (Providing that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected).  The Board 
notes that service connection for cicatrix of the right 
axilla was denied by the Board in June 2000.  The veteran 
filed a motion for clear and unmistakable error in the June 
2000 decision.  This claim was denied in an August 2003 Board 
decision.  Thus, both the June 2000 and August 2003 Board 
decisions are final.  Therefore, even if the veteran's 
depression was attributed to the cicatrix of the right 
axilla, that would not provide a basis for service connection 
for a psychiatric disability, since the veteran is not 
service connected for such disability.

Based on the above analysis, the Board concludes that that 
the preponderance of the evidence is against a determination 
that the veteran's current psychiatric disability is 
etiologically related to his military service.  Therefore, 
entitlement to service connection for this disability is not 
warranted.  While the veteran is competent to report his 
injuries and symptoms, the Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the 
diagnosis and etiology of his psychiatric disability than the 
appellant's statements.  To the extent that the appellant 
described the causation of his related symptomatology, his 
lay evidence is not credible.  To this extent, the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric is denied.



_______________________________________________
	M. L. Wright
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



